DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 12-13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2002/0092882 to Jones in view of US Patent 2,764,327 to Stevenson.
Regarding claim 1, Jones discloses an axial compression backpack comprising: a first panel (50) defining a first backplane (surface facing away in Fig. 1) opposite a first face (visible surface in Fig. 1); a second panel (20) coupled to a first edge of the first panel defining a second backplane (surface facing away in Fig. 1) opposite a second face (visible surface in Fig. 1); a third panel (30) coupled to the first panel at a second edge opposite the first edge, the third panel defining a third backplane (surface facing away in Fig. 1) opposite a third face (visible surface in Fig. 1); and a cover panel (10) coupled to the first panel orthogonal to the first edge and the second edge, wherein the cover panel defines a fourth backplane (visible surface in Fig. 1) opposite a fourth face (surface facing away in Fig. 1), wherein each of the second panel, the third panel, and the cover panel are configured to transition between a folded configuration and an unfolded configuration, wherein the second panel is configured to fold across the first panel, the third panel is configured to fold across the second panel, and the cover panel is configured to fold across the first panel, the second panel, and the third panel (Fig. 2).  Jones discloses wherein in response to transitioning from the unfolded configuration to the folded configuration, the first face is disposed proximate the second face, the third face is disposed proximate the second backplane, and the fourth backplane is disposed proximate the third backplane (Fig. 2).  Jones fails to disclose the second face coupled at an internal point along the second edge and the third face coupled at an external point along the first edge.  However, Stevenson discloses a backpack with two faces (65, 48) with one face (48) coupled at an internal point (Figs. 2, 5 - straps 60 are tied to straps 59, which are coupled to edge 25) along the edge of the other face, and the other face (65) coupled at an external point (Figs. 1-2, 5 – straps 75 are secured to buckles 74) along the edge of the face (48).  It would have been obvious to one of ordinary skill to have used Stevenson’s strap fastening system and relative panel sizes for the right and left panels in Jones because doing so only involves a simple substitution of one known, equivalent panel securing method for another to obtain predictable results.  The combination discloses wherein in a partially unfolded configuration, the cover panel is unfolded fully exposing the fourth backplane, and the third panel is uncoupled and unfolded fully exposing the third face, but the second panel remains coupled with the second face disposed proximate the first face (with the cover and the third panel unfolded, the fourth backplane and the third face are visible while the second panel remains coupled as claimed).
Regarding claim 2, the combination from claim 1 discloses wherein each of the first face, the second face, the third face, and the fourth backplane are exposed in the unfolded configuration (Jones Figs. 1, 3).
Regarding claim 4, Jones discloses wherein the first panel includes a hydration system pocket (25 – pocket is capable of holding a hydration system) disposed between the first backplane and the first face.
Regarding claim 5, Jones discloses wherein the first backplane includes a coupling portion (52, 54) configured to couple to a pack frame (the cloth strips 52, 54 are capable of securing to a pack frame).
Regarding claim 6, Jones discloses wherein at least one of the first face, the second face, and the third face comprise a first pocket (25).
Regarding claims 12 and 20, Jones discloses wherein the first face comprises an interlocking attachment system for removably securing objects to the respective face (see interlocking straps in Fig. 3, which removably secure objects).
Regarding claim 13, Jones discloses a load bearing system, comprising: a pack frame (53, 55 is a frame that connects to the pack) configured to distribute a load (the frame is capable of distributing a load by people supporting the ends of 55); and an axial compression backpack coupled to the pack frame and configured to receive the load, comprising: a first panel (50) defining a first backplane (surface facing away in Fig. 1) opposite a first face (visible surface in Fig. 1); a second panel (20) coupled to a first edge of the first panel defining a second backplane (surface facing away in Fig. 1) opposite a second face (visible surface in Fig. 1); a third panel (30) coupled to the first panel at a second edge opposite the first edge, the third panel defining a third backplane (surface facing away in Fig. 1) opposite a third face (visible surface in Fig. 1); and a cover panel (10) coupled to the first panel orthogonal to the first edge and the second edge, wherein the cover panel defines a fourth backplane (visible surface in Fig. 1) opposite a fourth face (surface facing away in Fig. 1), wherein each of the second panel, the third panel, and the cover panel are configured to transition between a folded configuration and an unfolded configuration, wherein the second panel is configured to fold across the first panel, the third panel is configured to fold across the second panel, and the cover panel is configured to fold across the first panel, the second panel, and the third panel (Fig. 2).  Jones discloses wherein in response to transitioning from the unfolded configuration to the folded configuration, the first face is disposed proximate the second face, the third face is disposed proximate the second backplane, and the fourth backplane is disposed proximate the third backplane (Fig. 2).  Jones fails to disclose the second face coupled at an internal point along the second edge and the third face coupled at an external point along the first edge.  However, Stevenson discloses two faces (65, 48) with one face (48) coupled at an internal point (Figs. 2, 5 - straps 60 are tied to straps 59, which are coupled to edge 25) along the edge of the other face, and the other face (65) coupled at an external point (Figs. 1-2, 5 – straps 75 are secured to buckles 74) along the edge of the face (48).  It would have been obvious to one of ordinary skill to have used Stevenson’s strap fastening system and relative panel sizes for the right and left panels in Jones because doing so only involves a simple substitution of one known, equivalent panel securing method for another to obtain predictable results.  The combination discloses wherein in a partially unfolded configuration, the cover panel is unfolded fully exposing the fourth backplane, and the third panel is uncoupled and unfolded fully exposing the third face, but the second panel remains coupled with the second face disposed proximate the first face (with the cover and the third panel unfolded, the fourth backplane and the third face are visible while the second panel remains coupled as claimed).
Regarding claim 15, Jones discloses wherein the first panel includes a hydration system pocket (25 – pocket is capable of holding a hydration system) disposed between the first backplane and the first face, and wherein at least one of the first face, the second face, and the third face comprise a first pocket (23).
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Stevenson, further in view of US Published Application 2006/0105137 to Kouts.
Regarding claim 7, the combination from claim 1 fails to disclose first, second and third pockets as claimed.  However, Kouts discloses a folding backpack including wherein at least one of the first face, the second face, and the third face comprise a first pocket (bottom pocket 41 on right side in Fig. 1), a second pocket (middle pocket 41 on right side in Fig. 1) and a third pocket (top pocket 41 on right side in Fig. 1), wherein the second pocket is larger than the first pocket and the third pocket is larger than the second pocket (Fig. 1).  It would have been obvious to one of ordinary skill to have included pockets in the claimed sizes on one or both of the side flaps in the combination because it would increase the carrying capacity of the backpack.  To the extent the size differences in the pockets are not clear from Kouts, Kouts discloses providing pockets of varying size on one face of the backpack in Fig. 3.  It would have been obvious to one of ordinary skill to have made the pockets varying sizes to enable carrying a variety of objects with different sizes, and because the modification only requires a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 16, the combination from claim 7 discloses wherein the third face comprise a second pocket and a third pocket (middle and top pocket 41 – Kouts), wherein the second pocket is larger than the first pocket and the third pocket is larger than the second pocket (see Kouts Fig. 1; see also the size modification in the claim 7 rejection).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Stevenson, further in view of US Patent 5,564,612 to Gregory.
Regarding claims 8 and 18, the combination from claim 1 fails to disclose a bedroll strap.  However, Gregory discloses a backpack with bedroll retention straps (60, 62) on the rear main holding portion of the backpack.  It would have been obvious to one of ordinary skill to have included bedroll retention straps in the combination at the rear main holding portion of the backpack (i.e. on the first face) because it would enable the user to securely hold a bedroll or an object of similar size.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Stevenson, further in view of US Patent 8,496,149 to Sohm.
Regarding claim 9, the combination from claim 1 fails to disclose the claimed pocket.  However, Sohm discloses a backpack that includes wherein the outer rear face comprises a zippered pocket (3).  It would have been obvious to one of ordinary skill to have included an outer rear zippered pocket in the combination (i.e. on the fourth face) because it would increase the carrying capacity of the backpack.
Claims 10-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Stevenson, further in view of US Published Application 2007/0246386 to Nykoluk.
Regarding claims 10-11 and 19, the combination from claim 1 appears to disclose integral, monolithic panels (Fig. 1 – Jones).  However, to remove all doubt, Nykoluk discloses that it is known in this art to make panels that are either monolithic or stitched (para. 0020).  It would have been obvious to one of ordinary skill to have made the panels either monolithic or stitched in the combination because (a) it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) and (b) it has been held that constructing a formerly integral structure in various connected elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Stevenson and Kouts, further in view of Sohm.
Regarding claim 17, the combination from claim 16 fails to disclose the claimed pocket.  However, Sohm discloses a backpack wherein the outer rear face comprises a zippered pocket (3).  It would have been obvious to one of ordinary skill to have included an outer rear zippered pocket (i.e. on the fourth face) because it would increase the carrying capacity of the backpack.
Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that the prior art fails to disclose the newly claimed configuration, see the rejection based in part on Stevenson above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734